        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25       Desc
                                     Main Document    Page 1 of 53

          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            Matthew D. Resnik (Bar No. 182562)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 matt@RHMFirm.com
          6 Attorneys for Debtor
            Northern Holding, LLC
          7
          8
                                     UNITED STATES BANKRUPTCY COURT
          9
                                      CENTRAL DISTRICT OF CALIFORNIA
         10
                                               SANTA ANA DIVISION
         11
         12
               In re                               )         Case No. 8:20-bk-13014-MW
         13                                        )
                                                   )         Chapter 11
         14            NORTHERN HOLDING, LLC       )
                                                   )
         15                                Debtor. )         APPLICATION OF DEBTOR AND
                                                   )         DEBTOR-IN-POSSESSION FOR
         16                                        )         AUTHORITY TO EMPLOY HILCO
                                                   )         REAL ESTATE, LLC AS REAL
         17                                        )         ESTATE AGENT FOR THE ESTATE;
                                                   )         DECLARATIONS OF LEROY
         18                                        )         CODDING AND SARAH BAKER IN
                                                   )         SUPPORT THEREOF
         19                                        )
                                                   )         (No hearing required pursuant to LBR
         20                                        )         9013-1(o))
                                                   )
         21                                        )
         22            TO THE HONORABLE MARK S. WALLACE, UNITED STATES
         23 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
         24 OF RECORD; AND ALL CREDITORS AND PARTIES IN INTEREST:
         25            Northern Holding, LLC, the “Debtor” and “Debtor-in-Possession” (“DIP”) in the
         26 above captioned case, hereby applies to this Court pursuant to 11 U.S.C. §327 and Rule
         27 2014(a) of Federal Rules of Bankruptcy Procedure, to employ Hilco Real Estate, LLC
         28

RESNIK HAYES
 MORADI LLP
        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25          Desc
                                     Main Document    Page 2 of 53
               (“Applicant” or “Hilco”), as of February 1, 2021, to perform real estate consulting and
          1
               advisory services and to market and sell certain real property, with compensation pursuant
          2
               to §328, and respectfully represents as follows:
          3
          4
                               MEMORANDUM OF POINTS AND AUTHORITIES
          5
                                             I.   STATEMENT OF FACTS
          6
                  A. Introduction
          7
                      The Debtor commenced its bankruptcy case by filing a voluntary petition under
          8
               Chapter 11 of 11 U.S.C. §101 et seq on October 28, 2020. The Debtor is operating its
          9
               business and managing its financial affairs as a DIP pursuant to §§1107 and 1108 of the
         10
               Bankruptcy Code.
         11
                      The Debtor is a Minnesota LLC; it was created for the purpose of acquiring and
         12
               restructuring a wine importer/distribution company in St. Paul, MN. Leroy Codding is the
         13
               sole and managing member of the Debtor.
         14
                      The Debtor currently owns and operates the following real properties which it
         15
               acquired from Erich Russell on October 27, 2020:
         16
                “Live Oak Property”                          FMV $9,700,000
         17
         18     2380 Live Oak Road                           1st TD:
                Paso Robles, CA 93446                        Farm Credit West, FLCA [hereinafter
         19                                                  “Farm Credit”] (cross-collateralized with
         20     2 homes on the property.                     1172 and Texas Road)
                                                             $19,040,509.25 (per Farm Credit’s Motion
         21                                                  for Relief)
         22
                                                             Property Taxes:
         23                                                  County of San Luis Obispo County Tax
                                                             Collector
         24                                                  $13,625.84
         25     “1172 Property”                              FMV $11,500,000
         26
                1172 San Marcos Road                         1st TD:
         27     Paso Robles, CA 93446                        Farm Credit (cross-collateralized with Live
                                                             Oak and Texas Road)
         28

RESNIK HAYES
 MORADI LLP
                                                            2
        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                     Main Document    Page 3 of 53
               Winery facility (42,000 sq ft) and             $19,040,509.25 (per Farm Credit’s Motion
          1
               residential apartment.                         for Relief)
          2
                                                              Property Taxes:
          3                                                   County of San Luis Obispo County Tax
          4                                                   Collector
                                                              $3,200,000
          5
               “Texas Road Property”                          FMV $4,300,000
          6
               APN 027-145-022                                1st TD:
          7                                                   Farm Credit (cross-collateralized with
          8    42-acre vineyard (permits obtained for a       1172 and Live Oak)
               single-family residence but no plan to         $19,040,509.25 (per Farm Credit’s Motion
          9    proceed with construction at this point).      for Relief)
         10
                                                              Property Taxes:
         11                                                   County of San Luis Obispo County Tax
                                                              Collector
         12                                                   $6,618.26
         13
         14          The Debtor also owns equipment: various pumps and irrigation capital equipment;
         15 trellis systems, miscellaneous winery equipment valued at about $2,500,000.
         16          This case was filed in order to stop a foreclosure sale of the Debtor’s real properties
         17 by lienholder Farm Credit and so that it can otherwise reorganize its financial affairs.
         18
         19      B. Basis for Retention of Firm
         20          The Debtor wishes to employ Hilco in accordance with the terms of the Real Estate
         21 Consulting and Advisory Services Agreement (“Agreement”) which is attached hereto as
         22 Exhibit “A.”
         23          Hilco is a diversified real estate consulting and advisory firm that evaluates,
         24 restructures, facilitates the acquisition of, and disposes of all types of real estate both
         25 nationally and internationally.
         26          Hilco’s role shall be to develop a sales strategy with the Debtor and to market the
         27 Live Oak and 1172 Properties for sale, to negotiate the terms of the sales on behalf of the
         28

RESNIK HAYES
 MORADI LLP
                                                             3
        Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                      Main Document    Page 4 of 53
               Debtor and to advise and consult the Debtor regarding these transactions and process.
          1
               Hilco shall serve as the Debtor’s exclusive agent for these purposes for six months, from
          2
               the date of the entry of an order approving this Application.
          3
                      As set forth in the Agreement, the sale reserve price is $30,500,000 and Hilco will
          4
               market the properties for sale through an accelerated sales process; the bid
          5
               deadline/auction is anticipated to be or within eight weeks after entry of the order
          6
               authorizing the employment of Applicant in this case.
          7
                      Hilco will be casting a wide net, going beyond just the local market for the
          8
               property, while also utilizing its proprietary data base of buyers nationwide. This expanded
          9
               universe of buyers/investors and increased exposure results in more competition and
         10
               higher prices.
         11
         12
                                                    II.   ARGUMENT
         13
                  A. Applicant is Qualified to Represent the Debtor as Real Estate Agent
         14
                      As set forth in the Applicant’s resume, a true and correct copy of which is attached
         15
               hereto as Exhibit “B,” Applicant has extensive experience in real estate transactions and is
         16
               therefore well-qualified to represent the Debtor as real estate agent for the estate.
         17
                      Hilco has vast experience solving complex real estate problems and advising
         18
               financially distressed parties on how to maximize the value of real estate assets. Moreover,
         19
               it has considerable prior bankruptcy court experience. Hilco’s disposition and auction team
         20
               have worked with numerous clients in the accelerated sale of challenging properties
         21
               nationwide and to monetize hard-to-sell assets.
         22
                      As set forth in detail in the attached declaration of Sarah Baker, Vice President,
         23
               Associate General Counsel of Hilco Trading, LLC, the Managing Member of the
         24
               Applicant, no person at Hilco holds any interest in, nor is any person materially adverse to
         25
               the Debtor, and thus the Applicant constitutes a disinterested person as contemplated by 11
         26
               U.S.C. §327 and defined in §101(14) of the Bankruptcy Code. Applicant is not a creditor
         27
               of the estate and is not owed any funds by the Debtor.
         28

RESNIK HAYES
 MORADI LLP
                                                              4
        Case 8:20-bk-13014-MW           Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25            Desc
                                        Main Document    Page 5 of 53
                      Other than as set forth herein, Applicant has not in the past represented the Debtor,
          1
               its principals, insiders, or affiliates, and has no plans to represent any other related debtors,
          2
               principals, insiders, or affiliates.
          3
                      To the best of Ms. Baker’s and the other members of the company’s knowledge, no
          4
               person in the company has any relationship or connection with the Debtor’s creditors or
          5
               other parties in interest or respective attorneys or accountants except as set forth herein.
          6
          7
                  B. Compensation Arrangements
          8
                      As set forth in detail in the attached Agreement between Applicant and Debtor, the
          9
               Debtor has agreed that Hilco will be paid as follows:
         10
                  1. Fees
         11
                          a. If the reserve price is met or exceeded during the auction process or a
         12
                              property otherwise sells during the term (or during any tail period), the
         13
                              Debtor shall be obligated to pay the buyer’s premium/commission to Hilco
         14
                              described below.
         15
                          b. A buyer’s premium of five percent (5.0%) of the winning bid amount will be
         16
                              charged to the winning bid (the “Buyer’s Premium”). The Buyer’s Premium
         17
                              will be added to the winning bid price and paid to Hilco in cash as its
         18
                              commission. The Buyer’s Premium shall be added to the winning bid price
         19
                              to determine the total purchase price for the property.
         20
                          c. In the event the Debtor accepts an offer to sell the property that does not
         21
                              include the Buyer’s Premium as stated above, the Debtor agrees to pay to
         22
                              Hilco a commission equal to the same amount as would have been due if the
         23
                              total purchase price of the offer had been calculated using a Buyer’s
         24
                              Premium of the percentage stated above.
         25
                          d. The Debtor reserves the right to accept a price lower than the reserve price
         26
                              but is not obligated to do so.
         27
         28

RESNIK HAYES
 MORADI LLP
                                                               5
        Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                       Main Document    Page 6 of 53
                         e. The properties will be offered individually or as an entire package. For the
          1
                             avoidance of doubt, Hilco shall earn and the Debtor shall be obligated to pay
          2
                             the below commission to Hilco in connection with the sale of each property.
          3
                         f. All fees payable to Hilco hereunder shall be free and clear of any liens,
          4
                             claims and encumbrances, including the liens of any secured parties. Any
          5
                             fees owing to Hilco shall be payable at the time of closing on a sale of a
          6
                             property.
          7
                         g. Hilco shall not be responsible for any other fees or commissions in
          8
                             connection with the disposition of the properties, including, without
          9
                             limitation, any compensation or fees due to an outside, third party broker in
         10
                             the event such third party broker procures the buyer of any property.
         11
                  2. Costs
         12
                         a. The Debtor shall reimburse Hilco for all reasonable and customary
         13
                             Reimbursable Expenses (as defined below) incurred in connection with the
         14
                             performance of the services proposed hereunder, for which Hilco and the
         15
                             Debtor shall agree on a proposed budget; provided, further, that such
         16
                             reimbursement obligation shall be capped at $15,000 and shall become due
         17
                             at the closing of the sale of any property, or in the case of no sale, after
         18
                             completion of the sales program outlined herein, or cancellation of the
         19
                             auction, or successful credit bid by a lender in addition to any other fees due
         20
                             herein.
         21
                         b. “Reimbursable Expenses” means all out-of-pocket expenses incurred in
         22
                             connection with performance of the contemplated services, including,
         23
                             without limitation: reasonable expenses of marketing, advertising, economy
         24
                             travel and transportation.
         25
                      Based upon the nature of the services to be provided by Hilco and the fact that
         26
               Hilco does not bill clients on an hourly basis, the Debtor seeks relief from having Hilco
         27
               maintain time records or file interim or final fee applications, pursuant to 11 U.S.C. 328.
         28

RESNIK HAYES
 MORADI LLP
                                                              6
        Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25        Desc
                                      Main Document    Page 7 of 53
                  C. Notice of this Application.
          1
                      Pursuant to Local Bankruptcy Rule 2014-1, notice of this Application will be served
          2
               concurrently with the Application on all interested parties, as required.
          3
          4
                                                   III.   CONCLUSION
          5
                      WHEREFORE, the Debtor respectfully requests to be authorized, based upon the
          6
               foregoing and pursuant to 11 U.S.C. § 327 and Rule 2014(a) of Federal Rules of
          7
               Bankruptcy Procedure, to employ Hilco Real Estate, LLC as its real estate consultant and
          8
               agent, as of February 1, 2021, with compensation pursuant to §328 or upon modified terms
          9
               as the Court may deem just and proper.
         10
         11
               Dated: February 15, 2021                             RESNIK HAYES MORADI LLP
         12
         13                                                  By:      /s/   Roksana D. Moradi-Brovia
                                                                            Roksana D. Moradi-Brovia
         14                                                                   Matthew D. Resnik
                                                                              Attorneys for Debtor
         15                                                                  Northern Holdings, LLC
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

RESNIK HAYES
 MORADI LLP
                                                             7
        Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25          Desc
                                      Main Document    Page 8 of 53
                                      DECLARATION OF LEROY CODDING
          1
          2
                      I, LEROY CODDING, declare as follows:
          3
          4
                      1.     I am over the age of 18. I have personal knowledge of the facts set forth
          5
               herein, and if called as a witness, I could and would testify competently with respect
          6
               thereto. Where facts are alleged upon information and belief, I believe them to be true.
          7
                      2.     I am the sole shareholder and sole managing member of Northern Holdings,
          8
               LLC, the “Debtor” and “Debtor-in-Possession” (“DIP”) herein. I am authorized to make
          9
               decisions for the Debtor.
         10
                      3.     The Debtor commenced its Chapter 11 bankruptcy case on October 28, 2020.
         11
                      4.     The Debtor is a Minnesota LLC; it was created for the purpose of acquiring
         12
               and restructuring a wine importer/distribution company in St. Paul, MN.
         13
                      5.     The Debtor currently owns and operates the following real properties which
         14
               it acquired from Erich Russell on October 27, 2020:
         15
                “Live Oak Property”                          FMV $9,700,000
         16
         17     2380 Live Oak Road                           1st TD:
                Paso Robles, CA 93446                        Farm Credit West, FLCA [hereinafter
         18                                                  “Farm Credit”] (cross-collateralized with
         19     2 homes on the property.                     1172 and Texas Road)
                                                             $19,040,509.25 (per Farm Credit’s Motion
         20                                                  for Relief)
         21
                                                             Property Taxes:
         22                                                  County of San Luis Obispo County Tax
                                                             Collector
         23                                                  $13,625.84
         24     “1172 Property”                              FMV $11,500,000
         25
                1172 San Marcos Road                         1st TD:
         26     Paso Robles, CA 93446                        Farm Credit (cross-collateralized with Live
                                                             Oak and Texas Road)
         27     Winery facility (42,000 sq ft) and           $19,040,509.25 (per Farm Credit’s Motion
         28     residential apartment.                       for Relief)

RESNIK HAYES
 MORADI LLP
                                                            8
        Case 8:20-bk-13014-MW       Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25            Desc
                                    Main Document    Page 9 of 53

          1
                                                            Property Taxes:
          2                                                 County of San Luis Obispo County Tax
                                                            Collector
          3                                                 $3,200,000
          4    “Texas Road Property”                        FMV $4,300,000
          5
               APN 027-145-022                              1st TD:
          6                                                 Farm Credit (cross-collateralized with
               42-acre vineyard (permits obtained for a     1172 and Live Oak)
          7    single-family residence but no plan to       $19,040,509.25 (per Farm Credit’s Motion
          8    proceed with construction at this point).    for Relief)

          9                                                 Property Taxes:
         10                                                 County of San Luis Obispo County Tax
                                                            Collector
         11                                                 $6,618.26
         12         6.     The Debtor also owns equipment: various pumps and irrigation capital

         13 equipment; trellis systems, miscellaneous winery equipment valued at about $2,500,000.
         14         7.     This case was filed in order to stop a foreclosure sale of the Debtor’s real

         15 properties by lienholder Farm Credit and so that it can otherwise reorganize its financial
         16 affairs.
         17         8.     The Debtor wishes to employ and compensate Hilco Real Estate, LLC

         18 (“Applicant” or “Hilco”) in accordance with the terms of the Real Estate Consulting and
         19 Advisory Services Agreement (“Agreement”), a true and correct copy of which is attached
         20 hereto as Exhibit “A.”
         21         9.     Hilco’s role shall be to develop a sales strategy with the Debtor and to

         22 market the Live Oak and 1172 Properties for sale, to negotiate the terms of the sales on
         23 behalf of the Debtor and to advise and consult the Debtor regarding these transactions and
         24 process. Hilco shall serve as the Debtor’s exclusive agent for these purposes for six
         25 months, from the date of the entry of an order approving this Application. As set forth in
         26 the Agreement, the sale reserve price is $30,500,000 and Hilco will market the properties
         27 for sale through an accelerated sales process; the bid deadline/auction is anticipated to be
         28

RESNIK HAYES
 MORADI LLP
                                                           9
        Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25            Desc
                                       Main Document    Page 10 of 53
               or within eight weeks after entry of the order authorizing the employment of Applicant in
          1
               this case.
          2
                      10.     The Debtor has decided to employ Hilco based on its vast experience in
          3
               solving complex real estate problems and advising financially distressed parties on how to
          4
               maximize the value of real estate assets and because Hilco has considerable prior
          5
               bankruptcy court experience.
          6
                      11.     I have no connection to Hilco other than as set forth herein.
          7
                      12.     Hilco is not a creditor of the estate and is not owed any funds by the Debtor.
          8
                      13.     Other than as set forth herein, Hilco has not in the past represented the
          9
               Debtor, its principals, insiders, or affiliates.
         10
         11
                      I declare under penalty of perjury under the laws of the United States of America
         12
               that the foregoing is true and correct.
         13
         14
                      Executed this February __, 2021, at _____________________, California.
         15
         16
         17
                                                                  By:   SEE NEXT PAGE
         18                                                               Leroy Codding
                                                                             Declarant
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

RESNIK HAYES
 MORADI LLP
                                                                  10
        Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25            Desc
                                       Main Document    Page 11 of 53
               or within eight weeks after entry of the order authorizing the employment of Applicant in
          1
               this case.
          2
                      10.     The Debtor has decided to employ Hilco based on its vast experience in
          3
               solving complex real estate problems and advising financially distressed parties on how to
          4
               maximize the value of real estate assets and because Hilco has considerable prior
          5
               bankruptcy court experience.
          6
                      11.     I have no connection to Hilco other than as set forth herein.
          7
                      12.     Hilco is not a creditor of the estate and is not owed any funds by the Debtor.
          8
                      13.     Other than as set forth herein, Hilco has not in the past represented the
          9
               Debtor, its principals, insiders, or affiliates.
         10
         11
                      I declare under penalty of perjury under the laws of the United States of America
         12
               that the foregoing is true and correct.
         13
         14
                      Executed this February __, 2021, at _____________________, California.
         15
         16
         17
                                                                  By:
         18                                                               Leroy Codding
                                                                             Declarant
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

RESNIK HAYES
 MORADI LLP
                                                                  10
        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                     Main Document    Page 12 of 53

          1                             DECLARATION OF SARAH BAKER
          2
          3          I, SARAH BAKER, declare as follows:
          4
          5          1. I am over the age of 18. I have personal knowledge of the facts set forth herein,
          6 and if called as a witness, I could and would testify competently with respect thereto.
          7 Where facts are alleged upon information and belief, I believe them to be true.
          8          2. I am the Vice President & Assistant General Counsel of Hilco Trading, LLC, the
          9 Managing Member of Hilco Real Estate, LLC (the “Applicant” or “Hilco”).
         10          3. Hilco is a diversified real estate consulting and advisory firm that evaluates,
         11 restructures, facilitates the acquisition of, and disposes of all types of real estate both
         12 nationally and internationally.
         13          4. Northern Holdings, LLC, the “Debtor” herein, and Applicant have entered into a
         14 Real Estate Consulting and Advisory Services Agreement (“Agreement”), a true and
         15 correct copy of which is attached hereto as Exhibit “A.”
         16          5. Hilco’s role shall be to develop a sales strategy with the Debtor and to market
         17 the Live Oak and 1172 Properties for sale, to negotiate the terms of the sales on behalf of
         18 the Debtor and to advise and consult the Debtor regarding these transactions and process.
         19 Hilco shall serve as the Debtor’s exclusive agent for these purposes for six months, from
         20 the date of the entry of an order approving this Application. As set forth in the Agreement,
         21 the sale reserve price is $30,500,000 and Hilco will market the properties for sale through
         22 an accelerated sales process; the bid deadline/auction is anticipated to be or within eight
         23 weeks after entry of the order authorizing the employment of Applicant in this case.
         24          6. As set forth in the Applicant’s resume, a true and correct copy of which is
         25 attached hereto as Exhibit “B,” Applicant has extensive experience in real estate
         26 transactions and is therefore well-qualified to represent the Debtor as real estate agent for
         27 the estate.
         28
                                                             2
RESNIK HAYES
                                                                        APPLICATION TO EMPLOY
 MORADI LLP                                                               REAL ESTATE AGENT
        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                     Main Document    Page 13 of 53

          1         7. Hilco will be casting a wide net, going beyond just the local market for the
          2 property, while also utilizing its proprietary data base of buyers nationwide. This expanded
          3 universe of buyers/investors and increased exposure results in more competition and
          4 higher prices.
          5         8. Hilco has vast experience solving complex real estate problems and advising
          6 financially distressed parties on how to maximize the value of real estate assets. Moreover,
          7 it has considerable prior bankruptcy court experience. Hilco’s disposition and auction team
          8 have worked with numerous clients in the accelerated sale of challenging properties
          9 nationwide and to monetize hard-to-sell assets.
         10         9. The compensation agreement between the parties is set forth in detail in the
         11 attached Agreement, and summarized as follows:
         12         -A buyer’s premium of five percent (5.0%) of the winning bid amount will be
         13 charged to the winning bid (the “Buyer’s Premium”). The Buyer’s Premium will be added
         14 to the winning bid price and paid to Hilco in cash as its commission. The Buyer’s Premium
         15 shall be added to the winning bid price to determine the total purchase price for the
         16 property.
         17         -The Debtor shall reimburse Hilco for all reasonable and customary Reimbursable
         18 Expenses (as defined in the Agreement) incurred in connection with the performance of
         19 the services proposed hereunder, for which Hilco and the Debtor shall agree on a proposed
         20 budget; provided, further, that such reimbursement obligation shall be capped at $15,000
         21 and shall become due at the closing of the sale of any property, or in the case of no sale,
         22 after completion of the sales program outlined herein, or cancellation of the auction, or
         23 successful credit bid by a lender in addition to any other fees due herein.
         24         10.      In the ordinary course of its business, Hilco and its affiliates maintain a
         25 database for purposes of performing “conflicts checks.” The database contains
         26 information regarding its present and past representations and transactions.
         27
         28
                                                             3
RESNIK HAYES
                                                                         APPLICATION TO EMPLOY
 MORADI LLP                                                                REAL ESTATE AGENT
        Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25             Desc
                                     Main Document    Page 14 of 53

          1          11.    I obtained a list of certain of the Debtor’s creditors and other parties in
          2 interest in the above-captioned case from Debtor’s counsel for purposes of searching the
          3 aforementioned database and determining the connection(s) which Hilco or its affiliates
          4 has with such entities. The “Potential Parties in Interest” list is attached hereto as
          5 Exhibit “C.”
          6          12.    Hilco searched the aforementioned database for the parties in interest
          7 identified on the Potential Parties in Interest list. To the extent that this inquiry has
          8 revealed any connections to certain Potential Parties in Interest, those connections are
          9 listed on and described in the attached Exhibit “D.”
         10          13.    Other than as set forth herein or in Exhibit “D”, neither the Applicant nor I
         11 have in the past represented the Debtor, its principals, insiders, or affiliates, and have no
         12 plans to represent any other related debtors, principles, insiders, or affiliates.
         13          14.    To the best of my knowledge, neither the Applicant nor I have any
         14 relationship or connection with the Debtor’s creditors or other parties in interest or
         15 respective attorneys or accountants except as set forth herein or in Exhibit “D.”
         16          15.    To the best of my knowledge, neither the Applicant nor I have any
         17 connection with the U.S. Trustee (“UST”), persons employed by the UST, persons
         18 employed by the Bankruptcy Court or a Bankruptcy Judge, or any of their respective
         19 attorneys or accountants. No person at Hilco is a relative of the UST or a Bankruptcy
         20 Judge.
         21          16.    To the best of my knowledge, neither the Applicant nor I have ever been an
         22 investment banker for a security of the Debtor, or an attorney for such an investment
         23 banker in connection with the offer, sale or issuance of any security of the Debtor.
         24          17.    To the best of my knowledge, neither the Applicant nor I have ever been an
         25 equity security holder, insider, director, officer or employee of the Debtor.
         26          18.    To the best of my knowledge, neither the Applicant nor I hold or represent
         27 an interest adverse to the estate.
         28
                                                             4
RESNIK HAYES
                                                                        APPLICATION TO EMPLOY
 MORADI LLP                                                               REAL ESTATE AGENT
        Case 8:20-bk-13014-MW       Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25         Desc
                                    Main Document    Page 15 of 53

          1         19.    To the best of my knowledge, neither the Applicant and nor I hold any
          2 prepetition claim against the estate.
          3         20.    The Applicant and I are “disinterested persons” within the meaning of 11
          4 U.S.C. §101.
          5
          6         I declare under penalty of perjury under the laws of the United States of America
          7 that the foregoing is true and correct.
          8
          9         Executed on February ___, 2021, at ___________, ______.
         10
         11                                                         SEE NEXT PAGE
         12                                                         Sarah Baker, Declarant

         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          5
RESNIK HAYES
                                                                     APPLICATION TO EMPLOY
 MORADI LLP                                                            REAL ESTATE AGENT
        Case 8:20-bk-13014-MW       Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25         Desc
                                    Main Document    Page 16 of 53

          1         19.    To the best of my knowledge, neither the Applicant and nor I hold any
          2 prepetition claim against the estate.
          3         20.    The Applicant and I are “disinterested persons” within the meaning of 11
          4 U.S.C. §101.
          5
          6         I declare under penalty of perjury under the laws of the United States of America
          7 that the foregoing is true and correct.
          8
          9         Executed on February 12, 2021, at Northbrook, Illinois
         10
         11
                                                                     Sarah Baker, Declarant
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          5
                                                                     APPLICATION TO EMPLOY
RESNIK HAYES
 MORADI LLP                                                            REAL ESTATE AGENT
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 17 of 53




                        EXHIBIT A
Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                  Desc
                              Main Document    Page 18 of 53



        REAL ESTATE CONSULTING AND ADVISORY SERVICES AGREEMENT

       This Agreement (the “Agreement”) is entered into as of February , 2021, by and
between Hilco Real Estate, LLC (“Hilco”) and _________________ (the “Debtor”), a debtor and
debtor-in-possession in that certain Chapter 11 case, Case No. _____________ (the “Bankruptcy
Case”), pending in the United States Bankruptcy Court for the _________ District of
______________ (the “Bankruptcy Court”).

                                             Recitals:

       WHEREAS, the Debtor desires to retain Hilco as its exclusive agent to market for sale on
its behalf that certain real estate property identified on Exhibit A attached hereto (each, a
“Property, and collectively, the “Properties”) in accordance with the terms set forth herein; and

        WHEREAS, Hilco is willing to perform the services described herein on the terms set
forth herein.
                                      Agreement:

       NOW, THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor and Hilco agree as follows:

       1.     Hilco Services. Hilco shall provide the following services to the Debtor during
the Term (as hereinafter defined):

                      (a) Meeting with the Debtor to ascertain the Debtor’s goals, objectives
       and financial parameters in selling the Properties. The sales structure, including reserve
       pricing, is more specifically described on Exhibit B.

                       (b) Soliciting interested parties for the sale of the Property, and marketing
       the Properties for sale through an accelerated sales process. The bid deadline/auction is
       anticipated to be on or about April __, 2021 or within eight (8) weeks after entry of the
       Retention Order (as defined below).

                       (c) At the Debtor’s direction and on the Debtor’s behalf, negotiating the
       terms of the sale of the Properties.

       2.      Term. The term (the “Term”) of this Agreement shall commence upon the
execution hereof and shall expire six (6) months after the entry of the Retention Order, unless
terminated earlier (for cause, as set forth in Section 10 hereof) or extended pursuant to the terms
hereof. The Term may be extended for successive thirty (30) day periods upon written
agreement by Hilco and the Debtor. The parties acknowledge and agree that the effectiveness of
this Agreement is contingent upon approval of the Bankruptcy Court.

       3.      Authority. During the Term, Hilco shall serve as the Debtor’s exclusive agent for
the purposes set forth in Section 1 above. All communications and inquiries made to the Debtor
regarding a sale of the Properties during the Term shall be redirected by the Debtor to Hilco.
The parties hereto agree that Hilco is serving as an independent contractor for the Debtor
Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25               Desc
                               Main Document    Page 19 of 53



pursuant to this Agreement for the limited purposes set forth herein and nothing herein shall be
construed to establish a partnership or joint venture between Hilco and the Debtor.

       4.      Compensation.

             (a)    In the event any Property is sold (or the reserve price is met as set forth on
Exhibit B), Hilco shall earn a fee equal to an amount as specified on Exhibit B of this
Agreement.

               (b)    All fees payable to Hilco hereunder shall be free and clear of any liens,
claims and encumbrances, including the liens of any secured parties. Any fees owing to Hilco
pursuant to Section 4(a) shall be payable at the time of closing on a sale of a Property.

               (c)     Hilco shall not be responsible for any other fees or commissions in
connection with the disposition of the Properties, including, without limitation, any
compensation or fees due to an outside, third party broker in the event such third party broker
procures the buyer of any Property.

        5.     Survival. If, within ten (10) days after the termination or expiration of the Term
of this Agreement, Hilco delivers to the Debtor a written list of prospects for the Properties (the
"Prospect List"), and within one hundred and twenty (120) days after the termination or
expiration of the term of this Agreement, the Debtor consummates a sale of any Property to a
prospect set forth on the Prospect List, Hilco shall be entitled to a fee, paid by the Debtor, in
accordance with Section 4 hereof as if the sale had been agreed to or consummated during the
Term of this Agreement, except and unless such termination is for cause as provided in Section
10, below. For purposes of this Agreement, to be properly included on the Prospect List, an
entity must have submitted a written letter of intent, contract, or purchase offer to Hilco in
connection with a Property, or must have been shown the applicable Property by Hilco, prior to
the termination or expiration of the Term of this Agreement.

        6.      Costs. The Debtor shall reimburse Hilco for all reasonable and customary
Reimbursable Expenses (as defined below) incurred in connection with the performance of the
services proposed hereunder, for which Hilco and the Debtor shall agree on a proposed budget;
provided, further, that such reimbursement obligation shall be capped at $15,000 and shall
become due at the closing of the sale of any Property, or in the case of a no sale after completion
of the sales program outlined herein, or cancellation of the auction, or successful credit bid by a
lender in addition to any other fees due herein. “Reimbursable Expenses” means all out-of-
pocket expenses incurred in connection with performance of the contemplated services,
including, without limitation: reasonable expenses of marketing, advertising, economy travel and
transportation.

        7.      No Guaranty. Hilco has not guaranteed, and is not hereby guarantying, any
specific result on the sale of the Properties.

       8.      Indemnification.

               (a)    Hilco’s Indemnification


                                                2
Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                   Desc
                               Main Document    Page 20 of 53



                        Hilco shall indemnify and hold the Debtor harmless from and against all
liabilities, claims, demands, damages, costs and expenses (including reasonable attorneys' fees)
arising from or related to any of the following: (a) the grossly negligent acts or omissions of
Hilco; (b) the breach of any material provision of this Agreement by Hilco; (c) any liability or
other claim asserted by any employee, representative, consultant or other person or entity
claiming through Hilco against the Debtor arising out of or related to Hilco’s conduct of the
marketing or sale of the Properties, other than claims arising from the Debtor’s negligence or
unlawful behavior; and (d) any liability or claim for unpaid commission made by a co-broker
retained by Hilco.

               (b)     The Debtor’s Indemnification

                        The Debtor shall indemnify and hold Hilco and its members, officers,
directors, employees, and principals harmless from and against all liabilities, claims, demands,
damages, costs and expenses (including reasonable attorneys' fees) arising from or related to any
of the following: (a) the negligent acts or omissions of the Debtor; (b) the breach of any material
provision of this Agreement by the Debtor; and (c) claims asserted by any of the Debtor’s
previous real estate brokers.

       9.      General Provisions.

               (a)     The Debtor and Hilco shall deal with each other in good faith so as to
allow both parties to perform their duties and earn the benefits of this Agreement.

                (b)     The effectiveness of this Agreement is subject to and contingent upon the
entry of an Order under section 327 and 328 of the Bankruptcy Code (the “Retention Order”), in
form and substance acceptable to Hilco, authorizing the Debtor’s entry into this Agreement,
which the Debtor agrees to use its commercially reasonable best efforts to obtain as soon as
practicable. The Debtor will use its commercially reasonable best efforts to ensure that the
Retention Order shall specifically provide that: (i) Hilco is being retained, nunc pro tunc to the
date hereof, pursuant to sections 327 and 328 of the Bankruptcy Code by the Debtor; (ii) the
payment of all fees and reimbursement of expenses hereunder to Hilco shall be free and clear of
all liens, claims and encumbrances; (iii) all such payments of fees and reimbursement of
expenses shall be made without further order of the Bankruptcy Court; (iv) Hilco shall not be
required to comply with any licensing restrictions; and (v) Hilco is not required to maintain time
records or file interim fee applications.

                (c)    Any correspondence or required notice shall be addressed as follows and
shall be deemed given (i) when received if hand delivered, (ii) three (3) business days after
depositing in the United States mail if sent first-class certified mail, and (iii) on the next business
day if sent by overnight mail:

                     If to Hilco:              Hilco Real Estate, LLC
                                               5 Revere Drive
                                               Suite 320
                                               Northbrook, Illinois 60062
                                               Tel. (847) 418-2703

                                                  3
Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25               Desc
                              Main Document    Page 21 of 53



                                             Fax    (847) 897-0826
                                             Attn: Jeff Azuse
                                             jazuse@hilcoglobal.com

                    with a copy to:          Hilco Global
                                             5 Revere Drive, Suite 206
                                             Northbrook, Illinois 60062
                                             Tel. (847) 504-2462
                                             Fax    (847) 897-0874
                                             Attn: Sarah Baker
                                                    sbaker@hilcoglobal.com

                    If to Debtor:            _________________
                                             ________________
                                             ________________
                                             ________________
                                             Phone: ___________
                                             E-Mail: ___________________________


               (d)    This Agreement shall be deemed drafted by both parties hereto, and there
shall be no presumption against either party in the interpretation of this Agreement.

               (e)     By executing or otherwise accepting this Agreement, the Debtor and Hilco
acknowledge and represent that they are represented by and have consulted with independent
legal counsel with respect to the terms and conditions contained herein.

                (f)    This Agreement may be executed in counterparts, and if executed and
delivered via facsimile shall be deemed the equivalent of an original.

               (g)     Other than may be expressly stated herein, this Agreement creates no
third-party beneficiaries.

               (h)     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provisions of this Agreement, which shall
remain in full force and effect, and the invalid or unenforceable provision shall be reformed to
the minimum extent required to render it valid and enforceable and to affect the intent of this
Agreement.

               (i)     Neither this Agreement nor any of the rights hereunder may be transferred
or assigned by either party hereto without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

             (j)    No modification, amendment or waiver of any of the provisions contained
in this Agreement, or any future representation, promise or condition in connection with the


                                                4
Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                  Desc
                               Main Document    Page 22 of 53



subject matter of this Agreement, shall be binding upon any party to this Agreement unless
made in writing and signed by a duly authorized representative or agent of such party. The
failure by either party to enforce, or the delay by either party in enforcing, any of said party’s
rights under this Agreement shall not be construed as a waiver of such rights, and said party
may, within such time as is provided by the laws established by any government with applicable
jurisdiction, commence appropriate suits, actions or proceedings to enforce any or all of such
rights. A waiver by either party of a default in one or more instances shall not be construed as a
waiver in other instances.

               (k)     This Agreement, together with all additional schedules and exhibits
attached hereto, constitutes a single, integrated written contract expressing the entire agreement
of the parties concerning the subject matter hereof. No covenants, agreements, representations
or warranties of any kind whatsoever have been made by any party to this Agreement except as
specifically set forth in this Agreement. All prior agreements, discussions and negotiations are
entirely superseded by this Agreement.

                (l)     All headings and captions in this Agreement are for convenience only and
shall not be interpreted to enlarge or restrict the provisions of the Agreement.

                (m)     This Agreement has been made under the laws of the State of [           ], and
such laws will control its interpretation and any and all issues, disputes, claims or causes of action
which relate or pertain to, or result or arise from this Agreement or Hilco’s services hereunder,
shall be settled by the Bankruptcy Court.

                 (n)     The Debtor acknowledges and agrees that Hilco may present the Properties
for sale to a potential purchaser who is also exclusively represented by Hilco. In such event, Hilco
will disclose such arrangement to the Debtor, and Hilco shall be considered a co-broker and may be
paid a commission as the exclusive agent for the prospective purchaser in addition to any
commission owed for the listing of the Properties, except that in no event shall the Debtor be
obligated for any commission in excess of the amount provided for herein.

           (o)  IF EARNEST MONEY OR SIMILAR DEPOSITS ARE FORFEITED TO
DEBTOR, IN ADDITION TO ANY OTHER RIGHTS OF HILCO HEREUNDER, THE
FORFEITED EARNEST MONEY SHALL FIRST BE USED BY DEBTOR TO REIMBURSE
HILCO’S REIMBURSABLE EXPENSES. TO THE EXTENT ANY EARNEST MONEY
REMAINS AFTER DEBTOR REIMBURSES HILCO’S EXPENSES, SUCH REMAINING
AMOUNTS SHALL BE DIVIDED EQUALLY AMONG DEBTOR OR ITS CREDITORS AND
HILCO; PROVIDED, HOWEVER, HILCO’S PORTION OF THE REMAINING EARNEST
MONEY, AFTER REIMBURSEMENT OF HILCO’S EXPENSES, SHALL NOT EXCEED THE
TOTAL AMOUNT OF ANTICIPATED COMMISSION.

           (p)  THE DEBTOR AND HILCO AGREE THAT THE PROPERTIESWILL
BE OFFERED FOR SALE AND WILL BE SOLD WITHOUT REGARD TO RACE, COLOR,
RELIGIOUS CREED, ANCESTRY, AGE, NATIONAL ORIGIN, DISABILITY OR
FAMILIAL STATUS.



                                                  5
Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                 Desc
                               Main Document    Page 23 of 53



        10.     Termination for cause. The Debtor may terminate this Agreement for cause upon
written notice to Hilco at any time prior to the expiration of the Term. Termination for cause shall
mean any termination as a result of Hilco’s fraud, misrepresentation, gross negligence, willful
misconduct or material breach of any of the terms of this Agreement. Upon termination of this
Agreement pursuant to this Section 10, the Debtor shall be liable only for payment of accrued
and unpaid Reimbursable Expenses of Hilco as of the effective date of the termination by the
Debtor.




                                                 6
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25      Desc
                        Main Document    Page 24 of 53



      IN WITNESS WHEREOF, the Debtor and Hilco have executed and delivered this
Agreement as of the date first above written.



 ________________                         HILCO REAL ESTATE, LLC,


 By:                                      By:
                                                Sarah Baker
 Title:                                   Title: VP & AGC, Managing Member
 Date:                                    Date:   February 1, 2021




                                      7
Case 8:20-bk-13014-MW     Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25            Desc
                          Main Document    Page 25 of 53



                                      EXHIBIT A

                                 Property Addresses:
                     1172 San Marcos Road, Paso Robles, CA 93446
                      2380 Live Oak Road, Paso Robles, CA 93446


                                      Reserve Price:
        Total purchase price of Thirty million five hundred thousand ($30,500,000)




                                            8
Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25               Desc
                             Main Document    Page 26 of 53



                                          EXHIBIT B

                                 Price & Commission Structure

SALES STRATEGY & STRUCTURE: Managed Bid Sales Process

Unless otherwise specified herein or agreed to between Hilco and the Debtor in writing, the sale
will be conducted as a “reserve sale” with an undisclosed reserve price. The reserve price is set
forth on Exhibit A as the “Reserve Price.” If the Reserve Price is met or exceeded during the
auction process or a Property otherwise sells during the Term (or during any tail period), the
Debtor shall be obligated to pay the below purchaser’s premium/commission to Hilco.

The Debtor reserves the right to accept a price lower than the Reserve Price but is not obligated
to do so.

The Properties will be offered individually or as an entire package. For the avoidance of doubt,
Hilco shall earn and the Debtor shall be obligated to pay the below commission to Hilco in
connection with the sale of each Property.


COMMISSION/BUYER’S PREMIUM

A buyer’s premium of five percent (5.0%) of the winning bid amount will be charged to the
winning bid (the “Buyer’s Premium”). The Buyer’s Premium will be added to the winning bid
price and paid to Hilco in cash as its commission. The Buyer’s Premium shall be added to the
winning bid price to determine the total purchase price for the Property. In the event the Debtor
accepts an offer to sell the Property that does not include the Buyer’s Premium as stated above,
the Debtor agrees to pay to Hilco a commission equal to the same amount as would have been
due if the total purchase price of the offer had been calculated using a Buyer’s Premium of the
percentage stated above.




                                               9
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 27 of 53




                         EXHIBIT B
        Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25 Desc
                                       Main Document    Page 28 of 53
                                                                                 HilcoRealEstate.com




CLOSE WITH CONFIDENCE

STRATEGIC                                                                   TECHNIQUES TO
BANKRUPTCY SALES                                                            MAXIMIZE VALUE



                                                                                   AUCTIONS
ABOUT US                              WHY HRE?                            (LIVE | ONLINE | SEALED-BID)
Hilco Real Estate’s (HRE)                  Targeted marketing
Bankruptcy Group is a
national leader in assisting               Customized solutions
parties within a bankruptcy
                                           Expert understanding of
to monetize their real estate
                                           properties & markets                 SECTION 363
assets for their highest value.
With 200+ years of combined                Nationwide valuation team          SALES PROCESSES
experience working with
clients and properties in unique            irect access to Hilco’s
                                           D
scenarios, HRE strategically               proprietary buyer network
addresses complexities and
                                           Strong history of success
crafts the optimal solution to
deliver impressive results within          Speed-to-value                     STALKING HORSE
an efficient timeframe.                                                       SALES PROCESSES




                    $5+ BILLION
 90%
SUCCESS RATE        MONETIZED
                                                   AVERAGE SALE CYCLE

                                                    90 DAYS                  STRUCTURED SALES
                   OWNED & LEASED REAL ESTATE                              DATE-CERTAIN DEADLINES
       Case 8:20-bk-13014-MW            Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25 Desc
                                        Main Document    Page 29 of 53
                                                                                  HilcoRealEstate.com




HILCO REAL ESTATE (HRE) IS A NATIONAL LEADER IN THE DISPOSITION
OF REAL ESTATE ASSETS SCHEDULED IN BANKRUPTCIES.


HRE PROVIDES EFFECTIVE SOLUTIONS FOR:
                          •	HRE has sold thousands of properties in a responsive and efficient manner, resulting in a
DEBTOR                       90% success rate.

COUNSEL:                  • HRE is well-versed on the intricacies of the section 363 sales process.
                          •	Our in-house counsel stands ready to assist with pleadings, including motions-to-hire.



                          •	HRE has assisted hundreds of secured creditors with real estate dispositions either
FIRST LIEN                   within an approved plan or post-relief.
CREDITOR                  •	REO departments from numerous local & national banks have utilized our services.
COUNSEL:
                          •	Valuation consultations & disposition proposals are available.



                          • HRE understands the function and fiduciary responsibilities of a Trustee within a bankruptcy.
                          •	HRE has sold hundreds of properties scheduled in bankruptcies and knows the
TRUSTEE:                     details of the process.
                          •	Our in-house counsel is ready to assist with pleadings, including motions-to-hire.


CONTACT
TERENCE ROCHFORD, J.D., Senior Vice President      NICO NESENOFF, J.D., Director
   239.250.4286                                       518.221.8624
   trochford@hilcoglobal.com                          nnesenoff@hilcoglobal.com
                                     Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc


                 INTRODUCTION
                                                             Main Document    Page 30 of 53




On behalf of the team at Hilco Real Estate (“HRE”) we appreciate the opportunity to submit our qualifications and capabilities related to our strategic
real estate sales program as it relates to 1172 San Marcos Road, Paso Robles, CA 93446 & 2380 Live Oak Road, Paso Robles, CA 93446.
At HRE we advise and execute strategies to assist clients seeking to generate maximum value from their assets. One key differentiator between
HRE and other real estate service providers is our experience-driven success in assisting our clients with a date-certain, highly-competitive sale
process. As such, we are confident in our ability to perform on a timely basis and to clear the market for the best buyers. Another differentiator is our
hands-on approach. The HRE Transaction Team who will be dedicated to you consists of Terry Rochford, Nico Nesenoff, and Jeff Azuse who will be
at the front line executing any transaction.
HRE has been involved in the acquisition or disposition of hundreds of millions of square feet of owned and leased commercial real estate over the
last fifteen years. As such, HRE has access to tens of thousands of known real estate investors and strategic purchasers. These are individuals and
companies with whom our team has done business and who know and trust our organization. In fact, many contacts regularly communicate with us
to learn of new potential investment opportunities.
We have included herein additional information on HRE’s marketing capabilities and sale strategies. Additionally, we have outlined the timing and
fees associated with a transaction.
Our proposal is broken up into three sections:
1)   Reasons We’re The Best Choice
2)   Who We Are, Get to Know Us Better
3)   Process & Fee Summary
Thank you again for this opportunity to present our qualifications and capabilities. We look forward to your review and ensuing discussions.
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 31 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 32 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 33 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 34 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 35 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 36 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 37 of 53
                                                    Case 8:20-bk-13014-MW         Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                     Desc


        CASE STUDIES
                                                                                  Main Document    Page 38 of 53




                                                         IDI Logistics


The Metroplex - Torchlight                              IDI Logistics                                Hostess                                                 Lowe’s Home
The Metroplex is a 15-story luxury waterfront,          HRE was retained by IDI Logistics, a major
                                                                                                     When Hostess Brands announced it was shutting
                                                                                                     down its business and selling all assets, Hilco was
                                                                                                                                                             Improvement
multi-family apartment building that includes           industrial REIT. Over the course of many     appointed exclusive real estate advisor early in the
126 residences with high–end finishes, The              years of developing industrial parks, IDI    process, initially valuing all 260 owned locations.     The Lowe’s Home Improvement relationship
building is located directly on the coast of the        had accumulated numerous one-off land        After 120 were sold as part of a combined               was established in early 2018, in anticipation
Atlantic Ocean in Far Rockaway, Queens, New             parcels in major metro areas. In an effort   brand/asset purchase of certain brands, Hilco           of Lowe’s announcing the possible closure
York. Hilco was brought into the deal by                to “clean up” IDI’s balance sheet and        handled the sale of the remaining 140 diverse real      and wind-down of its (primarily West Coast-
Torchlight Investors and was exclusively                generate proceeds from these non-            estate assets across 34 states. Hilco quickly           based) 100+ unit Orchard Supply Hardware
retained to run a two-phased sale process.              performing assets, HRE implemented a         implemented a highly innovative and effective           chain of stores. Consequently, HRE’s role
Hilco received 12 qualifying offers; the top five       date-certain program culminating in an
                                                                                                     marketing campaign consisting of print advertising,     with Lowe’s has again grown to include
offers attended the runoff auction where the                                                         website listings, electronic media, public relations    assisting with excess/non-core owned and
                                                        online auction. HRE received over 160        and signage. Within approximately 90 days, over
opening bid was $22.5 million and active                inquiries for these properties. The sale                                                             leased Lowe’s Home Improvement locations
                                                                                                     6,000 prospective buyers had responded, which
bidding resulted in a final winning bid of $27.6        resulted in sixteen of the twenty parcels    led to over 400 offers. Ultimately the portfolio        throughout the US.
million.                                                being sold in less than six months.          (which included the real estate, machinery and
                                                                                                     equipment and over 10,000 trucks) was sold in a
                                                                                                     bulk transaction at auction to the stalking horse
                                                                                                     bidder, which yielded the estate over $62 million in
                                                                                                     proceeds
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 39 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 40 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 41 of 53
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 42 of 53
            Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc


PROCESS & FEE SUMMARY
                                    Main Document    Page 43 of 53




    Hilco Real Estate Sales core competency is
    understanding the value of real property and how to
    monetize that value within an efficient time frame.
                      Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc


PROCESS & FEE SUMMARY
                                              Main Document    Page 44 of 53




  Marketing Strategy
  Hilco Real Estate’s marketing program sets us apart from others by being targeted, robust, and user
  specific. In this event, we will target the local, regional, national, and international buyers for this property.
  We will also attract national investors and private equity firms through our print and digital media
  campaigns, as well as Hilco’s own proprietary databases of buyers and investors.


   Metrics: Marketing campaigns are continuously                             Marketing Investment: We recommend a marketing
   monitored to ensure proper media placement and                            budget of $15,000, the detail of which would be provided
   market outreach. We will update you as to web page                        prior to engagement commencement. Hilco can advance
   visits, frequency in online data rooms, downloaded                        the Marketing Investment, if the property sells Hilco will
   property information, phone contact, on-site showing
   attendance, and other buyer questions we receive.                         pay for it out of their commission, if the property does not
   We track the source and interest level of buyers who                      sell it will be paid back to Hilco from the estate.
   have inquired about the properties. Ultimately, this
   allows us to adjust the program as needed to                              Buyer’s Premium:
   generate as much interest as possible, find the best                      We will charge the winning bidder a five (5%) Buyer’s
   qualified buyers, and obtain the highest sale price.                      Premium which will get added onto their high bid price to
                                                                             equal their total purchase price. This Buyer’s Premium will
                                                                             be our (Hilco’s) fee for the sale.

                                                                             Term: Six-month exclusive listing period.
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 45 of 53
                  Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                                          Main Document    Page 46 of 53




Terry Rochford J.D.                       Jeff Azuse                                 Nico Nesenoff J.D.
Senior Vice President                     Senior Vice President                      Director
239.287.1005                              847.418.2703                               518.221.8624
trochford@hilcoglobal.com                 jazuse@hilcoglobal.com                     nnesenoff@hilcoglobal.com
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 47 of 53




                        EXHIBIT C
               Case 8:20-bk-13014-MW                Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25 Desc
Label Matrix for local noticing                     Employment
                                                    Main       Development Dept.
                                                           Document           Page 48 of 53 Farm Credit West, FLCA
0973-8                                               Bankruptcy Group MIC 92E                             c/o Michael J. Gomez
Case 8:20-bk-13014-MW                                P.O. Box 826880                                      Frandzel Robins Bloom & Csato, L.C.
Central District of California                       Sacramento, CA 94280-0001                            1000 Wilshire Boulevard, 19th Floor
Santa Ana                                                                                                 Los Angeles, CA 90017-2457
Tue Feb 9 12:49:30 PST 2021
Franchise Tax Board                                  Internal Revenue Service                             Northern Holding, LLC
Bankruptcy Section MS: A-340                         PO Box 7346                                          143 1/2 S. Olive Street
P.O. Box 2952                                        Philadelphia, PA 19101-7346                          Orange, CA 92866-1331
Sacramento, CA 95812-2952


Resnik Hayes Moradi LLP                              Securities & Exchange Commission                     Santa Ana Division
17609 Ventura Blvd Ste 314                           444 South Flower St., Suite 900                      411 West Fourth Street, Suite 2030,
Encino, CA 91316-5132                                Los Angeles, CA 90071-2934                           Santa Ana, CA 92701-4500



Bank of America                                      California Dept of Tax and Fee Admi                  Capital One
PO Box 15019                                         Special Ops, MIC 29                                  P.O. Box 60599
Wilmington, DE 19850-5019                            PO Box 942879                                        City Of Industry, CA 91716-0599
                                                     Sacramento, CA 94279-0005


Electro-Steam Generator Corp.                        Erich Russell                                        Farm Credit West
50 Indel Avenue                                      2380 Live Oak Road                                   3755 Atherton Rd
Rancocas, NJ 08073                                   Paso Robles, CA 93446-9693                           11707 Fair Oaks Blvd
                                                                                                          Rocklin, CA 95765


Franchise Tax Board                                  Franchise Tax Board                                  Mortgage Lender Services as Agent
Attn: Bankruptcy Unit                                Bankruptcy Section MS A340                           Farm Credit West, FLCA, as Trustee
P.O. Box 2952                                        PO BOX 2952                                          11707 Fair Oaks Blvd
Sacramento, CA 95812-2952                            Sacramento CA 95812-2952                             Fair Oaks, CA 95628-2816


PG&E                                                 San Luis Obispo Tax Collector                        Sunbelt Rentals
P.O. Box 99700                                       1055 Monterey St Room D290                           P.O. Box 409211
Sacramento, CA 95899-7300                            San Luis Obispo, CA 93408-1003                       Atlanta, GA 30384-9211



United States Trustee (SA)                           West Coast Wine Partners                             Matthew D. Resnik
411 W Fourth St., Suite 7160                         134 Church Street                                    Resnik Hayes Moradi
Santa Ana, CA 92701-4500                             Sonoma, CA 95476-6612                                17609 Ventura Blvd. Suite 314
                                                                                                          Encino, CA 91316-5132


Roksana D. Moradi-Brovia
RESNIK HAYES MORADI LLP
17609 Ventura Blvd., Suite 314
Encino, CA 91316-5132




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
               Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
(d)Internal Revenue Service            End of Document
                                       Main   Label Matrix Page 49 of 53
P.O. Box 7346                          Mailable recipients   24
Philadelphia, PA 19101-7346            Bypassed recipients    1
                                       Total                 25
Case 8:20-bk-13014-MW   Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25   Desc
                        Main Document    Page 50 of 53




                         EXHIBIT D
Case 8:20-bk-13014-MW        Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25              Desc
                             Main Document    Page 51 of 53


                                         Disclosures

a.    Affiliates of Hilco have a credit facility in place with Bank of America, N.A., for
which Hilco is a guarantor.

b.    In matters unrelated to the Debtor, affiliates of Hilco currently perform and/or
have previously performed appraisal services for (or related to) the following entities: (i)
Bank of America, N.A., and (ii) Capital One. Hilco does not believe that these
connections create a conflict of interest regarding the Debtor or this Chapter 11 case.

c.     Because of the magnitude of the entire creditor list in this case, it is possible that
Hilco may represent or may have represented other creditors of the Debtor but does not
represent any such creditors in connection with this case. Hilco presently or in the past
has served as a professional person in other matters, wholly unrelated to the Debtor or
this case, in which other attorneys, accountants and other professionals of the Debtor,
creditors, or other parties in interest may have also served or serve as professional
persons.
        Case 8:20-bk-13014-MW                      Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25                                      Desc
                                                   Main Document    Page 52 of 53



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): APPLICATION OF DEBTOR AND DEBTOR-IN-
POSSESSION FOR AUTHORITY TO EMPLOY HILCO REAL ESTATE, LLC AS REAL ESTATE AGENT FOR THE
ESTATE; DECLARATIONS OF LEROY CODDING AND SARAH BAKER IN SUPPORT THEREOF will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/15/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 2/15/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 2/15/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/15/2021                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:20-bk-13014-MW          Doc 57 Filed 02/15/21 Entered 02/15/21 16:15:25         Desc
                               Main Document    Page 53 of 53


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)[CONTINED]:

   •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
       m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan
       @rhmfirm.com
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
   •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
   •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com


2. SERVED BY UNITED STATES MAIL [CONTINUED]:

Hon. Mark S. Wallace
U.S. Bankruptcy Court
Central District – S.A. Division
411 West Fourth Street, Suite 6135
Santa Ana, CA 92701-4593

Northern Holding, LLC
13217 Jamboree Rd #429
Tustin CA 92782

Hilco Real Estate, LLC
ATTN: Sarah Baker and/or Jeff Azuse
5 Revere Drive
Suite 320
Northbrook, Illinois 60062
